Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Arguments
Applicant's arguments with respect to the independent claims have been considered but are moot in view of the new ground(s) of rejection.


Claim Interpretation
The Examiner acknowledges that the Specification/Drawings support two distinct structures/configurations of plugs 201 and corresponding interface cables 200 (as described in Paragraphs [0029] and [0033] and Figures 3 and 5 of the disclosure.

Therefore, the disclosure supports two independent cables and supporting plugs, one with only a single set of terminals (Figure 3), and a second with two sets of terminals (Figure 5).

The electronic equipment of independent Claims 1 and 5 (and their accompanying method Claims 4 and 9) are each configured to detect both types/configurations of cables that can be connected to their respective ports.

Therefore, despite Claims 1, 4, 5, and 9 comprising claim language, “configured to identify one of”, the Examiner interprets the electronic equipment of said claims as being “configured to identify” both types of configurations, however, only “one of” the configurations is being identified at any given time.



With respect to Claims 10-12, the Examiner asserts that an “interface cable” can only be one of the two “configurations” at any given time. For example, the interface cable described in Figures 3 and 4 of the Applicant’s Drawings represents a first configuration where only a single set of terminals is present. Whereas, Figures 5 and 6 represent an interface cable according to a second configuration, where two sets of terminals are present.

While the electronic equipment of the previous independent claims can be configured to detect the connection of either of these types/configurations of interface cables (see discussion above), the interface cable itself (Claim 10), can only be a single configuration at any given time.

Therefore, only one of the two configurations of Claim 10 is required to be taught by the prior art unless the claim is amended to positively recite that the interface cable positively comprises a given configuration. The Examiner finds the Tupala reference to disclose support for both configurations (see rejection below), but it is not required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-6, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tupala, U.S. PGPUB No. 2015/0293514 in view of Atkinson et al. U.S. PGPUB No. 2016/0349292.

Per Claim 1, Tupala discloses:
an electronic equipment (Host 210) comprising:
a receptacle that includes a first electric terminal set and a second electric terminal set (Paragraphs 21-27, Figure 1 and 2; Connector 100 may comprise a receptacle that is configured to receive a mating plug such that a connection to another apparatus can be established. A top row of terminals and a bottom row of terminals represent a first/second electric terminal set.), wherein each of the first electric terminal set and the second electric terminal set includes a first electric terminal for power (Figure 1; Vbus 103), a second electric terminal for detection (Figure 1; CC1 101 and CC2 102), and a third electric terminal for grounding (Figure 1; GND 104);
a cable identification section (control circuitry 215) configured to identify one of:
a first configuration of an interface cable connected to the receptacle, wherein the identification of the first configuration of the interface cable is based on connection of one of the first electric terminal set or the second electric terminal set to an electric terminal set of an external equipment and detection of current in the second electric terminal of one of the first electric terminal set or the second electric terminal set Paragraphs 21, 25, and 29; Figure 2; Connector 100 can represent a connector receptacle of host 210 and also a plug of a cable used to connect host 210 to device 220. Connector 100 is noted as comprising dual-row terminal set or a single-row terminal set. Therefore, it is possible that host 210 comprises a dual-row terminal connector which mates with a single-row terminal connector of an interface cable. Control circuitry 215 of the host may detect a current at the connected configuration channel (CC) pin and determine that a connection to a compatible device has been established. Control circuitry may also determine the orientation of the plug based on detecting whether the current flows through terminal CC1 or CC2.), or
or a second configuration of the interface cable connected to the receptacle, wherein the identification of the second configuration of the interface cable is based on connection of the first electric terminal set and the second electric terminal set to two electric terminal sets of the external equipment, and the detection of the current in the second electric terminal of each of the first electric terminal set and the second electric terminal set (Paragraphs 21, 25, and 29; Figure 2; Connector 100 can represent a connector receptacle of host 210 and also a plug of a cable used to connect host 210 to device 220. Connector 100 is noted as comprising dual-row terminal set or a single-row terminal set. Therefore, it is possible that host 210 comprises a dual-row terminal connector which mates with another dual-row terminal connector of an interface cable. Control circuitry 215 of the host may detect a current at the connected configuration channel (CC) pin and determine that a connection to a compatible device has been established. Control circuitry may also determine the orientation of the plug based on detecting whether the current flows through terminal CC1 or CC2.);
a communication section configured to receive information from the external equipment through the connection section (connection detection and control; 215),
and a power supply section configured to supply power to the external equipment through one of: the first electric terminal of one of the first electric terminal set or the second electric terminal set based on the identification of the first configuration, or Paragraph 30; Host 210 may begin to supply power from power source 213 to device 220 through VBUS terminal 103A. Figure 1 discloses two VBUS terminals 103, one for each of the orientation/configurations. Host 210 supplies power from power source 213 through whichever VBUS terminal is connected according to the specific orientation/configuration of the plug. As previously discussed above, connector 100 can comprise either a one or two terminal row configuration. Based on the configuration, power will be provided accordingly via the VBUS terminal(s) 103A.).

Tupala does not specifically teach receiving required power information and the power feed level limitations.

However, Atkinson discloses a first computing device 150/250 configured to provide power to a second computing device 105/205 via a USB cable 120/220 (Paragraphs 17, 18, Figures 1 and 2). Atkinson further teaches second computing device 250 comprising a controller 275 further comprising a cable detecting module 267 to detect the type of plug 290 from a plug identification module 265 in USB port 260 (Paragraph 19). The two computing devices then negotiate to determine the maximum power that can be provided by computing device 250 to computing device 205 based on the detected cable type 220 and its inherent capabilities. In the event that the computing device 205 indicates a required power that is greater than the maximum power capable of being supplied by cable 220, a power level equal to the maximum capability of the interface cable 220 is supplied from device 250 to device 205, and an error signal is generated to notify a user that the cable is not capable of supporting charging at the maximum rate of the computing device(s) (Paragraphs 16 and 20-22, Figures 2 and 3).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Atkinson’s power level 

Per Claim 2, Tupala discloses the electronic equipment of claim 1, wherein the receptacle further comprises an opening section having an opening face of a given shape, and one of the first electric terminal set or the second electric terminal set is on each of two opposing faces of the opening section such that first electric terminal, the second electric terminal, and the third electric terminal are lined up point-symmetrically (Paragraph 23; Figure 1).
Per Claim 4, please refer to the above rejection of claim 1 as the limitations are substantially similar (electronic equipment embodiment vs. method embodiment) and the application of the reference is equally applicable.

Per Claim 5, Tupala discloses:
an electronic equipment (Host 210) comprising:
a receptacle that includes a first electric terminal set and a second electric terminal set (Paragraphs 21-27, Figure 1 and 2; Connector 100 may comprise a receptacle that is configured to receive a mating plug such that a connection to another apparatus can be established. A top row of terminals and a bottom row of terminals represent a first/second electric terminal set.), wherein each of the first electric terminal set and the second electric terminal set includes a first electric terminal for power (Figure 1; Vbus 103), a second electric terminal for detection (Figure 1; CC1 101 and CC2 102), and a third electric terminal for grounding (Figure 1; GND 104
a current output section configured to output a current to the second electric terminal of each of the first electric terminal set and the second electric terminal set (Paragraphs 29-32; The host and device may be configured to be dual-role apparatuses that can operate both as a host and a device. Therefore, either the host or device can perform the actions of a host or device.) for identification of one of:
a first configuration of an interface cable connected to the receptacle, wherein the identification of the first configuration of the interface cable is based on connection of one of the first electric terminal set or the second electric terminal set to an electric terminal set of an external equipment, and the current in the second electric terminal of one of the first electric terminal set or the second electric terminal set (Paragraphs 21, 25, and 29; Figure 2; Connector 100 can represent a connector receptacle of host 210 and also a plug of a cable used to connect host 210 to device 220. Connector 100 is noted as comprising dual-row terminal set or a single-row terminal set. Therefore, it is possible that host 210 comprises a dual-row terminal connector which mates with a single-row terminal connector of an interface cable. Control circuitry 215 of the host may detect a current at the connected configuration channel (CC) pin and determine that a connection to a compatible device has been established. Control circuitry may also determine the orientation of the plug based on detecting whether the current flows through terminal CC1 or CC2.), or
or a second configuration of the interface cable connected to the receptacle, wherein the identification of the second configuration of the interface cable is based on connection of the first electric terminal set and the second electric terminal set to two electric terminal sets of the external equipment, and the current in the second electric terminal of each of the first electric terminal set and the second electric terminal set (Paragraphs 21, 25, and 29; Figure 2; Connector 100 can represent a connector receptacle of host 210 and also a plug of a cable used to connect host 210 to device 220. Connector 100 is noted as comprising dual-row terminal set or a single-row terminal set. Therefore, it is possible that host 210 comprises a dual-row terminal connector which mates with another dual-row terminal connector of an interface cable. Control circuitry 215 of the host may detect a current at the connected configuration channel (CC) pin and determine that a connection to a compatible device has been established. Control circuitry may also determine the orientation of the plug based on detecting whether the current flows through terminal CC1 or CC2.);
a communication section configured to send information to the external equipment through the connection section (connection detection and control 225);
and a power reception section configured to receive power from the external equipment at one of: the first electric terminal of one of the first electric terminal set or the second electric terminal set based on the identification of the first configuration, or the first electric terminal of the first electric terminal set and the second electric terminal set based on the identification of the second configuration (Paragraph 30; Host 210 may begin to supply power from power source 213 to device 220 through VBUS terminal 103A. Figure 1 discloses two VBUS terminals 103, one for each of the orientation/configurations. Host 210 supplies power from power source 213 through whichever VBUS terminal is connected according to the specific orientation/configuration of the plug. As previously discussed above, connector 100 can comprise either a one or two terminal row configuration. Based on the configuration, power will be provided accordingly via the VBUS terminal(s) 103A.).

Tupala does not specifically teach receiving required power information and the power feed level limitations.

However, Atkinson discloses a first computing device 150/250 configured to provide power to a second computing device 105/205 via a USB cable 120/220 (Paragraphs 17, 18, Figures 1 and 2). Atkinson further teaches second computing device 250 comprising a controller 275 further comprising a cable detecting module 267 to detect the type of plug 290 from a plug identification module 265 in USB port 260 (Paragraph 19). The two computing devices then negotiate to determine the maximum power that can be provided by computing device 250 to computing device 205 based on the that is greater than the maximum power capable of being supplied by cable 220, a power level equal to the maximum capability of the interface cable 220 is supplied from device 250 to device 205, and an error signal is generated to notify a user that the cable is not capable of supporting charging at the maximum rate of the computing device(s) (Paragraphs 20-22, Figures 2 and 3).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Atkinson’s power level determination teachings with the power delivery direction determination system of Tupala because USB devices are well-known to both provide and receive differing levels of current based on the capabilities of both the interconnected devices and their respective interconnecting medium (i.e. interface cable). Thereby, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide power based on configuration information identifying a requested/needed amount of power for an electronic device in combination with the capabilities of an interface cable interconnecting two electronic devices.

Per Claim 6, Tupala discloses the electronic equipment of claim 5, wherein the receptacle comprises an opening section having an opening face of a given shape, and one of first electric terminal set or the second electric terminal set is on each of the two opposing faces of the opening second such that the first electric terminal, the second electric terminal, and the third electric terminal are lined up point-symmetrically (Paragraph 23; Figure 1).

Per Claim 9, please refer to the above rejection of claim 5 as the limitations are substantially similar (electronic equipment embodiment vs. method embodiment) and the application of the reference is equally applicable.

Per Claim 10, Tupala discloses:
an interface cable (Paragraphs 21-25 disclose a connector 100 that may be located at each of an interface cable.) comprising: a plug that comprises an insertion section insertable into an opening section of a receptacle of an electronic equipment (Paragraphs 21-25 and 29; Host 210 may represent the electronic equipment.), wherein the insertion section includes a connection section (USB cables are widely known to comprise a plug insertion section, within which is a connection section comprising a number of pins, see Figure 1),
the interface cable has one of:
a first configuration in which an electric terminal set of the interface cable is on one face of the insertion section, wherein the electric terminal set of the interface cable includes a first electric terminal, a second electric terminal, and a third electric terminal (Paragraphs 21, 25, and 29; Figure 2; numerals 103, 102, and 104 respectively. Connector 100 can represent a connector receptacle of host 210 and also a plug of a cable used to connect host 210 to device 220. Connector 100 is noted as comprising dual-row terminal set or a single-row terminal set. Therefore, it is possible that host 210 comprises a dual-row terminal connector which mates with a single-row terminal connector of an interface cable.), or
a second configuration in which the electric terminal set of the interface cable is on each of two faces of the insertion section (Paragraphs 21-25; Connector 100 may comprise a plug that is configured to be inserted into a mating receptacle. An interface cable comprises one of connector 100 on each end of said cable. Each of the top and bottom rows of terminals in Figure 1 are considered the two terminal sets, one located on each face of an insertion section.), wherein the second electric terminal is configured to supply a signal for identification of one of:
the first configuration of the interface cable, wherein the identification of the first configuration of the interface cable is based on connection of one of a first electric terminal set of the receptacle of the electronic equipment or a second electric terminal set of the receptacle of the electronic equipment to an electric terminal set of an external equipment, and detection of a current in a specific electric terminal of Paragraphs 21, 25, and 29; Figure 2; Connector 100 can represent a connector receptacle of host 210 and also a plug of a cable used to connect host 210 to device 220. Connector 100 is noted as comprising dual-row terminal set or a single-row terminal set. Therefore, it is possible that host 210 comprises a dual-row terminal connector which mates with a single-row terminal connector of an interface cable. Paragraph 29; Detection current is provided on the CC pin(s).),
or the second configuration of the interface cable, the identification of the second configuration of the interface cable is based on connection of the first electric terminal set and the second electric terminal set to two electric terminal sets of the external equipment, and the detection of the current in the specific electric terminal of each of the first electric terminal set and the second terminal set of the receptacle of the electronic equipment (Paragraphs 21, 25, and 29; The dual-row terminal connector may represent the claimed second configuration. Paragraph 29; Detection current is provided on the CC pin(s).),
the connection section configured to communicate information between the electronic equipment (Figure 2).

Tupala does not specifically teach the limitations pertaining to the “required power information”.

However, Atkinson discloses a first computing device 150/250 configured to provide power to a second computing device 105/205 via a USB cable 120/220 (Paragraphs 17, 18, Figures 1 and 2). Atkinson further teaches second computing device 250 comprising a controller 275 further comprising a cable detecting module 267 to detect the type of plug 290 from a plug identification module 265 in USB port 260 (Paragraph 19). The two computing devices then negotiate to determine the maximum power that can be provided by computing device 250 to computing device 205 based on the detected cable type 220 and its inherent capabilities. In the event that the computing device 205 indicates a required power that is greater than the maximum power capable of being supplied by cable 220, a power level equal to the maximum capability of the interface cable 220 is supplied from device 250 to device 205, and an error signal is generated to notify a user that the cable is not capable of supporting charging at the maximum rate of the computing device(s) (Paragraphs 16 and 20-22, Figures 2 and 3).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Atkinson’s power level determination teachings with the power delivery direction determination system of Tupala because USB devices are well-known to both provide and receive differing levels of current based on the capabilities of both the interconnected devices and their respective interconnecting medium (i.e. interface cable). Thereby, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide power based on configuration information identifying a requested/needed amount of power for an electronic device in combination with the capabilities of an interface cable interconnecting two electronic devices.

Per Claim 11, Tupala discloses the interface cable of claim 10, wherein the electronic equipment includes an opening face of a specific shape, the insertion section further includes an insertion face of a shape corresponding to the specific shape, and the electric terminal set of the interface cable is on the one face of the insertion section corresponding to one face of a plurality of faces of the opening section (Paragraphs 21, Figure 1; Connector 100 may for example comprise a receptacle that is configured to receive a mating plug such that a connection to another apparatus can be established. Paragraph 25; Figure 1 presents a dual-row connector, but embodiments of the invention can be applied equally in case of a single row connector.).

Per Claim 12, Tupala discloses the interface cable of claim 10, wherein the electronic equipment includes an opening face of a specific shape, the insertion section further includes an insertion face of a shape corresponding to the specific shape, and the Paragraphs 21, Figure 1; Connector 100 may for example comprise a receptacle that is configured to receive a mating plug such that a connection to another apparatus can be established. Paragraph 25; Figure 1 presents a dual-row connector.).

*	*	*	*	*	*	*	*

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tupala, U.S. PGPUB No. 2015/0293514 in view of Atkinson et al. U.S. PGPUB No. 2016/0349292 in further view of Sakashita et al. U.S. PGPUB No. 2015/0346794.

Per Claim 8, Tupala discloses the electronic equipment of claim 5, further comprising: a battery configured to store the received supplied power (Paragraphs 42, 67, and 68). As highlighted above, Atkinson discloses a power negotiation process taking place between two interconnected electronic devices (Paragraphs 19-21).

Neither Tupala nor Atkinson specifically teach the power consumer device determining a power required based on a charge level of the battery.

However, Sakashita discloses a USB device connection system wherein a host device 30 comprises a power feed level determination section adapted to determine supplied power on a basis of required power information received from the external equipment through the connection section and wherein the power supply section supplies the determined supplied power to the external equipment (Paragraphs 100-103; Host device 30 sends a GetDescriptor request to printer 11 and in return receives configuration information indicating a requested level of power. Host device 30 supplies the requested power to printer 11 when it is capable of doing so.). Sakashita further teaches providing power to charge a battery based on a remaining capacity of said battery being above/below a threshold (Paragraphs 121-126; Figure 7).
-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Sakashita’s battery level determination teachings with the power delivery direction determination system of Tupala and the power requesting limitations of Atkinson, because USB devices are well-known to comprise batteries which require recharging when their stored capacity falls below a predetermined threshold. Thereby, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide battery level determination triggering a power transfer condition in order to prolong the operational life of the battery operated USB device.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T MISIURA whose telephone number is (571)272-0889.  The examiner can normally be reached on M-F: 8-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached at (571) 272-4174.  The fax phone number for 

/Brian T Misiura/
Primary Examiner, Art Unit 2186